



Exhibit 10.2




SECOND AMENDMENT TO CREDIT AGREEMENT
THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of April 21, 2020 (this
“Amendment”), is among MERCURY GENERAL CORPORATION (the “Borrower”), the various
financial institutions parties hereto as lenders (collectively, the “Lenders”),
and BANK OF AMERICA, N.A., as administrative agent (the “Administrative Agent”)
and the L/C Issuer. Terms defined in the Credit Agreement (as defined below)
are, unless otherwise defined herein or the context otherwise requires, used
herein as defined therein.
WHEREAS, the Borrower, the Lenders, the L/C Issuer and the Administrative Agent
are parties to that certain Credit Agreement dated as of March 29, 2017 (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) and wish to amend the Credit Agreement as set
forth herein;
WHEREAS, the Borrower has requested (a) that the Administrative Agent and the
Lenders amend the Risk Based Capital Ratio covenant set forth in Section 7.11(d)
of the Credit Agreement to be 175% during the period commencing on January 1,
2020 and ending on March 31, 2020, solely with respect to Cal Auto, and (b)
otherwise amend the Loan Documents on the terms and conditions set forth below.
WHEREAS, the Lenders are willing to agree to such amendments subject to the
terms and conditions hereof;
NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto agree as follows:
SECTION 1.AMENDMENT TO SECTION 1.01 - DEFINED TERMS. Effective as of the
Amendment Effective Date (as hereinafter defined), Section 1.01 of the Credit
Agreement is hereby amended such that the following definitions are amended and
restated to read in full as follows or, to the extent such definitions are not
already included in such Section 1.01 of the Credit Agreement, to add such
definitions to such Section 1.01 of the Credit Agreement in the appropriate
alphabetical order:


“Covered Entity” has the meaning specified in Section 10.23(b).
SECTION 2.AMENDMENT TO ARTICLE V - ADDITION OF SECTION 5.22. Effective as of the
Amendment Effective Date, Article V of the Credit Agreement is hereby amended to
add a new Section 5.22 thereto, following Section 5.21 of such Article V of the
Credit Agreement, which such new Section 5.22 shall read in full as follows:


5.22    Covered Entities. The Borrower is not a Covered Entity.
SECTION 3.AMENDMENT TO SECTION 7.11(d). Effective as of the Amendment Effective
Date, Section 7.11(d) of the Credit Agreement is amended and restated in its
entirety to read as follows:


(d)    Risk Based Capital Ratio. The Borrower shall not permit the Risk Based
Capital Ratio of (i) Cal Auto to be less than (A) 140% during the period
commencing on January 1, 2019 and ending on June 30, 2019, (B) 175% during the
period commencing on January 1, 2020 and ending on March 31, 2020, and (C) 200%
at all other times, or (ii) MCC or any other Material Insurance Subsidiary other
than Cal Auto to be less than 200%.
SECTION 4.AMENDMENT TO ARTICLE X - ADDITION OF SECTION 10.23. Effective as of
the Amendment Effective Date, Article X of the Credit Agreement is hereby
amended to add a new Section 10.23 thereto, following Section 10.22 of such
Article X of the Credit Agreement, which such new Section 10.23 shall read in
full as follows:


10.23    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States):





--------------------------------------------------------------------------------





(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 10.23, the following terms have the following
meanings:
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
SECTION 5.AMENDMENTS TO EXHIBIT C. Exhibit C (Form of Compliance Certificate) to
the Credit Agreement is hereby amended and replaced in its entirety with the
form of Exhibit C attached to this Amendment as Exhibit C.


SECTION 6.CONDITIONS PRECEDENT. This Amendment shall become effective on the
date (the “Amendment Effective Date”) when


(a)The Administrative Agent shall have received this Amendment, duly executed by
the Borrower, the Administrative Agent and the Lenders; and
(b)The Borrower shall have paid all fees required to be paid, and all expenses
for which invoices have been presented, on or before the date hereof.
Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 6, each Lender that has signed
this Amendment shall be deemed to have consented to, approved or accepted or to
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Amendment Effective Date specifying its objection thereto.
SECTION 7.REPRESENTATIONS AND WARRANTIES. To induce the Lenders, the L/C Issuer
and the Administrative Agent to enter into this Amendment, the Borrower hereby
represents and warrants to the Administrative Agent, the L/C Issuer and each
Lender as follows:


1.Due Authorization, Non‑Contravention, etc. The execution, delivery and
performance by the Borrower of this Amendment have been duly authorized by all
necessary corporate or other organizational action, and do not and will not (a)
contravene the terms of any of the Borrower’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries, which could reasonably be
expected to have a Material Adverse Effect, or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
Borrower or its property is subject; or (c) violate any Law.





--------------------------------------------------------------------------------





2.Government Approval, Regulation, etc. No approval, consent, exemption,
authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Amendment; except for approvals, consents,
exemptions, authorizations, actions, notices or filings (i) which have already
been obtained or made or (ii) for which the failure to obtain or make could not
reasonably be expected to have a Material Adverse Effect and such failure could
be cured without unreasonable delay or cost.
3.Validity, etc. This Amendment has been duly executed and delivered by the
Borrower. This Amendment constitutes a legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
4.No Default or Event of Default. No Default or Event of Default has occurred
and is continuing or will result from the execution and delivery or
effectiveness of this Amendment.
5.Representations and Warranties. The representations and warranties of the
Borrower contained in Article V of the Credit Agreement (as amended hereby) and
in the other Loan Documents are true and correct in all material respects as of
the Amendment Effective Date, with the same effect as though made on such date
(unless stated to relate solely to an earlier date (excluding the reference to
the Closing Date set forth in the first line of Article V of the Credit
Agreement), in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).


SECTION 8.MISCELLANEOUS.


1.Continuing Effectiveness, etc. This Amendment shall be deemed to be an
amendment to the Credit Agreement, and the Credit Agreement, as amended hereby,
and all other Loan Documents shall remain in full force and effect and each is
hereby ratified, approved and confirmed in each and every respect. After the
effectiveness of this Amendment in accordance with its terms, all references to
the Credit Agreement in the Loan Documents or in any other document, instrument,
agreement or writing shall be deemed to refer to the Credit Agreement as amended
hereby.
2.Payment of Costs and Expenses. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Administrative Agent (including the
reasonable fees and out‑of‑pocket expenses of counsel to the Administrative
Agent) in connection with the negotiation, preparation, execution and delivery
of this Amendment.
3.Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.
4.Headings. The various headings of this Amendment are inserted for convenience
only and shall not affect the meaning or interpretation of this Amendment or any
provisions hereof.
5.Execution in Counterparts. This Amendment may be executed by the parties
hereto in several counterparts (and by different parties hereto in different
counterparts), each of which shall be deemed to be an original and all of which
shall constitute together but one and the same agreement. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic “.pdf” file shall be effective as delivery of a manually executed
counterpart hereof.
6.Governing Law. THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.
7.Successors and Assigns. Subject to any restrictions on assignment contained in
the Credit Agreement, the Credit Agreement and this Amendment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.
[Signatures follow]





















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Second Amendment to
Credit Agreement as of the date first set forth above.
MERCURY GENERAL CORPORATION




By:    /s/ THEODORE R. STALICK
Name:    Theodore R. Stalick
Title:    Senior Vice President and
Chief Financial Officer




BANK OF AMERICA, N.A.,
as Administrative Agent




By:    /s/ AAMIR SALEEM
Name:    Aamir Saleem
Title:    Vice President






bank of america, n.a.,
as the L/C Issuer and a Lender




By:    /s/ JONATHAN BERNS
Name:    Jonathan Berns
Title:    Vice President






WELLS FARGO BANK,
NATIONAL ASSOCIATION, as a Lender




By:    /s/ KENDALL SIMMONDS
Name:    Kendall Simmonds
Title:    Senior Vice President





